t\i *
1. On or about July lGth, 1927, the day alleged as being the date of the accident, the petitioner was doing certain work for the respondent, in the laying of certain curb stones, and petitioner was to be paid at the rate of $13 per foot for the curbing so laid.
2. That on or about said date, the petitioner had engaged several other men to work with him on said job, and the gross amount received from the respondent was divided between the petitioner and the men so engaged by him.
3. I do further find as a fact from the evidence produced before me that the respondent exercised no supervision over the petitioner, or the men engaged by him, other than to check up on the final results of their work, and I do further find as a fact from the evidence that the petitioner, upon the date of the alleged accident, was not an employe and consequently did not suffer an accident arising out of and in the course of any employment with respondent, but I do find, on the other hand, that the petitioner on said date was an independent contractor, and, accordingly, I do order that *938the petition filed in the above-entitled cause be and the same hereby is dismissed.
Charles E. Corbin, Deputy Commissioner.